Citation Nr: 0801429	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  06-26 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder with depression.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 6, 1980, to August 29, 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran states that she was hospitalized in May 2004 for 
psychiatric symptoms at the Highland Park VA Medical Center.  

On VA psychiatric examination in September 2004, in addition 
to post-traumatic stress disorder, bipolar disorder and 
personality disorder were diagnosed. 

VA records from 2004 to 2006 show decreased functioning since 
the veteran was last examined by VA in September 2004. 

In August 2007, the veteran testified that around the 
anniversary date of her in-service stressor she experiences 
an increase in symptoms.  

After a review of the record, the Board determines that there 
is a need to verify the current severity of post-traumatic 
stress disorder. Accordingly, the case is REMANDED for the 
following action:

1. Obtain the records of 
hospitalization in 2004 from the 
Highland Park VA Medical Center in 
Pittsburgh, Pennsylvania. 

2. Schedule the veteran for a VA 
psychiatric examination to determine 
the current level of impairment due to 
the service-connected post-traumatic 
stress disorder with depression.  The 
veteran's claims file must be made 
available to the examiner for review. 

3. After the above development has been 
completed, readjudicate the claim. If 
the determination remains adverse, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

